Case 3:19-mj-00068-EI\/|T Document 1 Filed 03/19/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA

PENsAcoLA DIVISIoN

UNITED STATES oF AMERIcA j ,qmd~ é§~éfrf
v. INFoRMATloN

ROBERT D. scHEER /

 

THE UNITED STATES ATTORNEY CHARGES:
COUNT ONE
That on or about December 23, 2018, in the Northern District of Florida, and

Within the special maritime and territorial jurisdiction of the United States, to Wit:
Eglin Air Force Base, Florida, the defendant,

ROBERT D. SCHEER,
did unlawfully trespass on military property, after having received a Written warning
barring re-entry onto military property, in Violation of Title 18, United States Code,

Section 1382.

 
  
 

/‘/'

 

RENCE KEEFE D TE
nited States Attorney

 

 

